DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
JP 10318453.
In regard to claim 1, JP ‘453 discloses a screw joint for an oil well pipe of an integral type, comprising:  
a pin 15 including a male screw portion 14a is a male taper screw, at one end of a steel pipe 15; and 
a box 12 including a female screw portion 13a that is a female taper screw configured to fit the male screw portion, at one end of the another steel pipe (see fig. 1), 
wherein a structure, in which the pin and the box are in metal contact with each other to seal a fluid, includes a seal structure at least at one place of a seal portion 16a on an outer 
wherein a minimum value Lmin (mm) of a screw length L (mm) in screw rows of the male taper screw and the female taper screw is defined by expression (1), and wherein the screw length L (mm) in the screw rows satisfies expression (2). 
Lmin = ((t X (D-t))/(αt X Dt/√3)) x joint efficiency --- (1) 
Lmin X 1.0 ≤ L ≤  Lmin X 2.5 --- (2) where:
t: a pipe thickness (mm) of each of raw pipe portions which are unprocessed portions of the box and the pin, 
D: a pipe diameter (mm) of each of the raw pipe portions, 
αt: a ratio of an effective screw length to the screw length L, the effective screw 
length being a shorter of an effective screw length of the box or the pin 
Dt: an average screw diameter (mm) of screw valleys in the taper screw having the effective screw, and
Joint efficiency: (tensile strength of the joint portion)/(tensile strength of the raw 
pipe portion).
	JP’453 discloses in paragraphs 16-17 that the thread length L is 84mm.  t=15, the outer diameter of the unprocessed section of the pipe is 245 mm and that the joint efficiency is 1.03.
	Regarding Dt, it is clear from fig. 4 that Dt is a value between the diameter D of the raw pipe part (outer diameter D = 245 mm) and the inner diameter of the raw pipe part (outer diameter D - (tube thickness b x 2)= 245 mm - (15 mm x 2) = 215 mm).
	JP ‘453 does not disclose a specific value for αt, but does disclose a threaded connection with a typical box and pin thread shape that is well known in the art.  The present 
	Here
	t = 15 mm
D = 245 mm
αt = 0.6
Dt = 215 mm
joint efficiency = 1.03
In view of the above, Lmin = 47.71 , and L = 84 mm, and satisfies the relationship 
Lmin X 1.0 ≤ L ≤  Lmin X 2.5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679